Exhibit 99.1 AÉROPOSTALE ANNOUNCES EXECUTIVE CHANGES Julian R. Geiger Announces Intention to Step Down from Chief Executive Officer Position Around the End of this Fiscal Year; Mr. Geiger Will Continue to Serve as Chairman Mindy C. Meads and Thomas P. Johnson to be Named Co-Chief Executive Officers Michael J. Cunningham to be Named President New York, New York – September 24, 2009 – Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that Julian R. Geiger has advised the company that, in accordance with the terms of his employment agreement, he expects to exercise the right of election granted to him, thereby ending his service as Chief Executive Officer at approximately the end of the company’s current fiscal year. Mr. Geiger has served as Aéropostale’s CEO since 1996.Mr. Geiger will continue to serve as Chairman of the company’s Board of Directors. As a result of Mr. Geiger’s announcement, Aéropostale’s Board of Directors has designated Mindy C. Meads and Thomas P. Johnson as Co-CEOs of the company commencing on the effective date of Mr. Geiger’s election. The Board also designated effective on the same date, Michael J. Cunningham as President and Chief Financial Officer. On behalf of the Board of Directors, Mr. Geiger said, “Part of Aéropostale’s unique culture is its emphasis on developing a group of tremendously talented and dedicated executives who will continue the outstanding performance that has characterized our past, while maintaining the core values that we believe make the company so special. We are therefore delighted by the promotions of Mindy, Tom, and Michael.” Ms. Meads has served as President and Chief Merchandising Officer of Aéropostale since March 2007. Prior to that, Ms. Meads was President and Chief Executive Officer of Victoria’s Secret Direct, a division of Limited Brands, Inc. from August 2006 to January 2007. From 1998 to 2005, Ms. Meads served in various senior executive positions at Lands’ End, Inc. /Sears Holding, including President and Chief Executive Officer, Executive Vice President Sears Apparel and Executive Vice President Lands’ End Apparel and Sourcing. From 1996 to 1998, Ms. Meads was Senior Vice President Merchandising, Design, Planning and Allocation at Gymboree Corporation. Mr. Johnson has served as Executive Vice President and Chief Operating Officer of Aéropostale since March 2004. From 2001 to 2004, Mr. Johnson was Senior Vice President and Director of Stores at Aéropostale. In 2000, Mr. Johnson was Director of Stores for David’s Bridal, Inc. From 1997 to 2000, he was Senior Vice President and Director of Stores for Brooks Brothers, Inc. Prior to that, Mr. Johnson held a wide variety of senior executive positions at Aéropostale. Mr. Cunningham has served as Executive Vice President and Chief Financial Officer of Aéropostale since March 2004. From 2000 to 2004, he was Senior Vice President and Chief Financial Officer. From 1997 to 1999 Mr. Cunningham was Chairman and Co-Founder of Compass International Services Corporation. Prior to that, he held various senior executive positions at the American Express Company. Mr. Cunningham is a Certified Public Accountant. About Aéropostale, Inc.
